In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), entered May 26, 1993, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant submitted proof in admissible form which established that the plaintiff had not suffered a “serious injury” within the meaning of Insurance Law § 5102 (d). The burden thus shifted to the plaintiff to demonstrate the existence of a triable issue of fact (see, e.g., Pagano v Kingsbury, 182 AD2d 268). Upon our review of the record, we conclude that the plaintiff failed to meet this burden (see, Barrett v Howland, 202 AD2d 383; McHaffe v Antieri, 190 AD2d 780; *713Traugott v Konig, 184 AD2d 765; Forte v Vaccaro, 175 AD2d 153). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.